DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a device having neural network(s) configured to segment objects in one or more images based on bounding boxes classified in G06K 9/46.
II. Claim 7-35, drawn to training neural networks configured to perform task, suchas segment objects in one or more images based on bounding boxes, classified in G06V 10/82.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process/device  for making product and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case: 
The product (device with the neural networks for segmentation) can be train by using at least another method.
Neural networks can be trained to perform the same tasks through a vastly numerous different and distinct methods. In an example, training a neural network can be done through at least three general principles: 
Supervised training method (feeding the network with image samples with labels for correct segmentation/classification results so that the network can adjust its parameters by comparing its output with said labels.
Unsupervised training method (no labels/annotations or any kind of supervision and the network gradually corrects itself through at least trial and errors).
Semi-supervised training method (using few labels and non-labelled samples so as the network can both explore and correct itself using said labels), which is considered a middle-ground approach from the previous two principles. 
Thus: regardless of which principle ( a, b or c) the instant group II belong to, there are at least two other methodologies to arrive at the trained neural network of group I.  Therefore, the product (I) can be made using at least another and materially different method of training from any of the at least three principles above. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645